WIGGINTON, Judge.
Appellants, employer/carrier, appeal a judge of compensation claims’ order finding that appellee suffers a compensable cardiac condition and awarding workers’ compensation benefits accordingly. We reverse.
The instant record is totally devoid of competent substantial evidence that, within *1159reasonable medical probability, appellee has suffered a compensable coronary episode. The record establishes only that ap-pellee suffered a noncompensable gall bladder attack on the claimed date of accident. Consequently, the appealed order is REVERSED.
SMITH and MINER, JJ., concur.